•— Order appointing a temporary receiver modified by strildng therefrom the following recital: “ whereby it satisfactorily appears to this Court that the defendant, Morris Wieser, has in his possession all of the books and records of the partnership of said Morris Wieser and plaintiff, George Anderson, and that there are outstanding accounts receivable, owing to said partnership of Morris Wieser and George Anderson of approximately Five Thousand ($5,000) Dollars, and that the defendants, Benjamin Wieser and Harry Wieser, have in their possession monies of said partnership in the sum of approximately Four Thousand ($4,000) Dollars.” As so modified, the order is affirmed, without costs. No opinion. This court strikes from the record the following allegation, contained in plaintiff’s moving affidavit: “ Tour petitioner is further of the opinion that unless the defendants, Benjamin Wieser and Harry Wieser, are immediately restrained by an order of this Court, there is grave danger that they wall remove the partnership assets, now in their hands, beyond the jurisdiction of this Court and of the Supreme Court. To the best knowledge of your deponent, the said defendants, Benjamin Wieser and Harry Wieser, are not financially responsible and a money judgment would be unavailable against them.” Lazansky, P. J., Rich, Kapper, Carswell and Seudder, JJ., concur.